Citation Nr: 0933084	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-19 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with arthritis of the thoracic and lumbar 
spine prior to December 31, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with arthritis of the thoracic and lumbar 
spine from December 31, 2007.

3.  Entitlement to an increased rating for residuals of a 
stapedectomy, labyrinthitis, and tinnitus aurium of the right 
ear, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for tinea pedis, tinea 
manuum, and onychomycosis of the toenails and fingernails, 
currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for left ear hearing 
loss.

7.  Entitlement to service connection for a right leg 
disability.

8.  Entitlement to service connection for a right pelvic 
disability.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION


The Veteran had active military service from October 19, 1939 
to September 28, 1945, from March 24, 1948 to May 15, 1953, 
and from May 26, 1953 to October 11, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In October 2007, the Veteran was granted service connection 
for an anxiety disorder and a 30 percent disability rating 
was awarded.  In March 2008, the 30 percent rating was 
continued by the RO in Louisville and a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) was denied.  There was 
some indication that the Veteran wished to appeal those 
decisions.  However, in December 2008, the Veteran clarified 
that he did not want to continue with the claims pertaining 
to the anxiety disorder or TDIU.  Thus, the Board will not 
consider either of those claims.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the Veteran's increased rating 
claims, the claims of service connection for left ear hearing 
loss and right leg disability, and the petition to reopen the 
claim of service connection for heart disease.  As discussed 
in the decision below, the heart disease claim is reopened.  
The underlying claim of service connection for heart disease 
is the subject of a remand that follows the decision as is 
the claim of service connection for a right pelvic 
disability.)


FINDINGS OF FACT

1.  During every stage of the claim, the Veteran's service-
connected lumbosacral strain with arthritis of the thoracic 
and lumbar spine has been manifested by loss of lateral 
motion (with consideration of painful motion) with osteo-
arthritic changes; vertebral fracture, ankylosis, or 
neurological abnormalities (other than radiculopathy on the 
left side) has not been shown.

2.  The Veteran's service-connected labyrinthitis is 
manifested by dizziness and occasional staggering.

3.  The Veteran more likely than not experiences recurrent 
tinnitus that does not cause dizziness or occasional 
staggering.

4.  Prior to April 23, 2007, audiological evaluations reflect 
that the Veteran's hearing loss was manifested by no worse 
than level II hearing impairment in the left ear and level XI 
hearing impairment in the right ear.

5.  From April 23, 2007, audiological evaluations reflect 
that the Veteran's hearing loss has been manifested by no 
worse than level IV hearing impairment in the left ear and 
level XI hearing impairment in the right ear.

6.  The Veteran's service-connected tinea pedis, tinea 
manuum, and onychomycosis of the toenails and fingernails is 
manifested by scaling, itching, and swelling of the feet and 
toenails with less than 5 percent of his entire body 
affected; systemic therapy has not been shown.

7.  The Veteran does not have left ear hearing loss that is 
attributable to his active military service.

8.  Current right leg disability has not been shown.

9.  By an April 1959 decision, the Board denied the Veteran's 
claim of service connection for heart disease.

10.  Evidence received since the Board's April 1959 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for heart disease and it 
raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2007, the criteria for a 40 percent 
rating for service-connected lumbosacral strain with 
arthritis of the thoracic and lumbar spine were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic 
Codes 5236, 5237, 5242 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5294, 5295 (2003).

2.  The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral strain with arthritis of the 
thoracic and lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5236, 5237, 5242 
(2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(2003).

3.  The criteria for a rating in excess of 30 percent for 
service-connected residuals of a stapedectomy and 
labyrinthitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, 
Diagnostic Code 6204 (2008).

4.  The criteria for a separate 10 percent rating for 
recurrent tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code 6260 
(2008).

5.  Prior to April 23, 2007, the criteria for a rating in 
excess of 10 percent for service-connected right ear hearing 
loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2008).

6.  Effective from April 23, 2007, the criteria for a 30 
percent rating for service-connected right ear hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2008).

7.  The criteria for a rating in excess of 10 percent for 
service-connected tinea pedis, tinea manuum, and 
onychomycosis of the toenails and fingernails have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2008).

8.  The Veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

9.  The Veteran does not have a right leg disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a right leg disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 38 C.F.R. 
§ 3.310 (2006).

10.  An April 1959 Board decision, which denied the Veteran's 
claim of service connection for heart disease, is final.  
38 U.S.C. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956).

11.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for heart 
disease has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed has been 
accomplished to make a decision as to the claims of service 
connection for left ear hearing loss and a right leg 
disability.  Through May 2003, October 2006, and December 
2008 notice letters, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate the Veteran's claims of service connection.  The 
letters included notification of how to substantiate a claim 
based on secondary service connection.  By way of the October 
2006 and December 2008 notice letters, the Veteran was 
provided with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that all notification action needed has 
been accomplished to make a decision as to the claims for an 
increased rating for lumbosacral strain with arthritis of the 
thoracic and lumbar spine, for residuals of a stapedectomy, 
labyrinthitis, and tinnitus aurium of the right ear, for 
right ear hearing loss, and for tinea pedis, tinea manuum, 
and onychomycosis of the toenails and fingernails.  Through 
May 2003, October 2006, May 2008, and December 2008 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
Veteran's four claims for an increased rating.  The notice 
letters informed the Veteran that the evidence must show an 
increase in severity of the disability.  Additionally, the 
May 2008 and December 2008 letters told the Veteran to submit 
medical evidence and lay statements showing how the 
disability impacts his employment and daily life and the 
letters set forth the general criteria for assigning 
disability ratings.  The May 2008 letter also listed 
potentially applicable diagnostic codes.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The Veteran was provided 
with the general criteria for assigning effective dates in 
the October 2006 and December 2008 letters.  See 
Dingess/Hartman, 19 Vet. App. at 473.

The Board also finds that the May 2003, October 2006, and 
December 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
This is the case for all six claims identified above.  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Although 
the complete notice was not provided until after the RO 
initially adjudicated the Veteran's claims, the claims were 
properly re-adjudicated in December 2008, which followed the 
VCAA notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Consequently, a remand of the two 
service connection issues and the four increased rating 
issues for further notification of how to substantiate those 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
six issues on appeal.  The Veteran's available service 
treatment and personnel records have been obtained and 
associated with the claims file.  Treatment records have been 
obtained from the VA Medical Centers (VAMCs) in:  Lexington 
and Louisville, Kentucky; Cincinnati and Cleveland, Ohio; and 
Knoxville, Nashville, and Mountain Home, Tennessee.  Records 
from multiple private treatment providers identified by the 
Veteran have also been obtained.  Moreover, the RO requested 
records from the Social Security Administration (SSA).  
Although SSA's decision from August 1977 has been associated 
with the claims file, any additional records that were 
created in connection with the decision are no longer 
available.

In addition, the Veteran was provided multiple VA 
examinations in connection with these six claims, the reports 
of which are of record.  The examination reports are adequate 
in that they contain sufficient evidence for determining 
whether the Veteran has a right leg disability and whether 
his left ear hearing loss is attributable to military 
service.  The examination reports are also adequate for 
evaluating the Veteran's four service-connected disabilities 
in the context of the rating criteria.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In connection 
with his claim for an increase, the RO created a staged 
rating regarding the Veteran's service-connected lumbosacral 
strain with arthritis of the thoracic and lumbar spine.

Lumbar and Thoracic Spine

The Veteran asserts that his service-connected lumbosacral 
strain with arthritic changes of the thoracic and lumbar 
spine has worsened in severity and he contends that a higher 
disability rating is warranted.  He states that he 
experiences severe low back pain, particularly on movement.

The Veteran's lumbosacral strain with arthritic changes of 
the thoracic and lumbar spine has been historically evaluated 
under Diagnostic Code 5294 for sacroiliac injury and 
weakness, and under Diagnostic Code 5295 for lumbosacral 
strain, which has the identical rating criteria.  By a May 
2008 rating decision, the RO increased the Veteran's 
disability rating to 40 percent (from 20 percent) based on an 
evaluation under those diagnostic codes.  The effective date 
of the 40 percent rating was set as December 31, 2007, the 
date of a VA examination that showed an increase in severity 
of the disability according to the RO.

Diagnostic Codes 5294 and 5295 provide for a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilaterally, 
in the standing position.  A 40 percent rating is warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum schedular rating allowable 
under the diagnostic codes.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5294, 5295) (2003).

The Board notes that, during the pendency of the appeal and 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008)).

VA must consider the Veteran's claim involving the lumbar and 
thoracic spine under each set of criteria, with consideration 
of revised criteria no sooner than the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-
16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The RO considered both sets of criteria when it 
awarded the 40 percent rating in May 2008.

The revised schedule provides that sacroiliac injury or 
weakness, lumbosacral strain, and degenerative arthritis of 
the spine are all evaluated under the General Rating Formula 
for Diseases or Injuries of the Spine.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5236, 5237, 5243) (2008).  The General 
Rating Formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Additionally, when evaluating musculoskeletal disabilities in 
general, VA must consider granting a higher rating in cases 
in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
or with repeated use), and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence of record includes a report of a VA examination 
that was conducted on December 31, 2007.  The examination 
reflected, in part, forward flexion of the lumbar spine to 60 
degrees, extension to 20 degrees, lateral flexion to 15 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  The Veteran reported experiencing pain 
throughout the motions.  Based on this evidence, the RO 
correctly determined that the criteria for a 40 percent 
rating were met under the previous rating criteria in light 
of the demonstrated loss of lateral motion with osteo-
arthritic changes as a result of the Veteran's service-
connected disability.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5294, 5295) (2003).

As noted previously, December 31, 2007 (the date of the VA 
examination) was assigned as the effective date for the 40 
percent rating.  A 20 percent rating remained in effect prior 
to that date.  A review of the record, however, reveals that 
similar symptoms were seen during an October 2003 VA 
examination.  Range of motion at that time was flexion to 40 
degrees, hyperextension to 20 degrees, left lateral flexion 
to 20 degrees, right lateral flexion to 35 degrees, and 
lateral rotation to 40 degrees bilaterally.  The Veteran 
reported experiencing pain on motion in each plane.  Although 
lateral motion was not as limited in October 2003, it was 
nonetheless limited, particularly with consideration of 
painful motion.  Additionally, forward flexion was more 
limited at that time.  In light of the similar findings in 
the two examinations, the Board concludes that the criteria 
for a 40 percent rating were met for every stage of the claim 
and not solely since December 31, 2007.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5294, 5295) (2003).  Accordingly, a 
40 percent rating is warranted for lumbosacral strain with 
arthritic changes of the thoracic and lumbar spine prior to 
December 31, 2007.

Given that a 40 percent rating is warranted for the spine 
disability throughout the claim, the Board will address 
whether a rating in excess of 40 percent is warranted at any 
stage.  The former criteria are to be considered for the 
entire period while the revised criteria are to be considered 
from September 26, 2003.

Under the former criteria, the Veteran is already receiving 
the maximum schedular rating for sacroiliac injury and 
weakness or lumbosacral strain.  Thus, a higher rating is not 
assignable under Diagnostic Code 5294 or 5295.  A 40 percent 
rating is also the maximum schedular rating for limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2003).  A 60 percent rating is 
available for intervertebral disc syndrome under Diagnostic 
Code 5293; however, the Veteran is not service connected for 
that disability.  Higher ratings are possible when ankylosis 
is evident.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5286, 
5289) (2003).  Nevertheless, ankylosis of the thoracic or 
lumbar spine has not been shown by the evidence.  No VA 
examination report indicated that the Veteran has ankylosis 
and it was explicitly not found on examination of the spine 
in November 2006 and December 2007.  Lastly, higher ratings 
are possible for residuals of vertebrae fractures.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5285) (2003).  A higher 
rating is not warranted under that diagnostic code either.  
The November 2006 examiner explicitly found that there was no 
fracture.  In sum, a rating in excess of 40 percent is not 
warranted for the Veteran's service-connected disability 
under the former rating criteria.

With respect to the revised criteria, a higher possible 
rating is warranted only for ankylosis of the thoracolumbar 
spine or ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5236, 5237, 5243) (2008).  As noted 
previously, ankylosis has not been evident.  Thus, a higher 
rating is not warranted under the revised criteria.  A 60 
percent rating is available for intervertebral disc syndrome 
under Diagnostic Code 5243; however, as noted above, the 
Veteran is not service connected for that disability.  The 
revised criteria also provide for the evaluation of 
neurologic abnormalities.  The Veteran denied experiencing 
urinary or bowel incontinence at the November 2006 VA 
examination and VA treatment records are negative for 
treatment of similar symptoms.  Thus, a separate rating is 
not warranted for neurologic bowel or bladder impairment 
under the revised criteria.  Lastly, the November 2006 and 
December 2007 VA examination reports contained a diagnosis of 
radiculopathy on the left side.  The radiculopathy was 
considered secondary to the Veteran's service-connected 
disability and he was awarded service connection for 
radiculopathy on the left side affecting the left lower 
extremity in May 2008.  Therefore, the Veteran is already 
receiving a separate rating for that neurologic abnormality.  
Similar symptoms were not found on the right side during 
those VA examinations.  Right-sided radiculopathy or some 
similar neurologic abnormality affecting the right lower 
extremity has not been evident in the other VA examination or 
treatment records.  As such, as separate rating is not 
warranted for radiculopathy on the right side.  Consequently, 
a rating in excess of 40 percent is not warranted for the 
Veteran's service-connected disability under the revised 
rating criteria since September 26, 2003.



Right Ear

The Veteran's service-connected residuals of a stapedectomy, 
labyrinthitis, and tinnitus aurium of the right ear have 
historically been evaluated by the RO under Diagnostic 
Code 6204 for peripheral vestibular disorders.  If the 
disorder is manifested by occasional dizziness, a 10 percent 
rating is warranted.  The maximum available schedular rating, 
30 percent, is warranted if the disorder is manifested by 
dizziness and occasional staggering.  38 C.F.R. § 4.87 
(Diagnostic Code 6204) (2008).  (A note following the 
criteria calls for a separate rating for hearing impairment.  
The Board will address the Veteran's hearing impairment in 
the next section, which has historically been evaluated 
separately.)

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent under this diagnostic code.  VA 
examination reports, treatment records, and statements by the 
Veteran indicate that he experiences dizziness and balance 
problems as a result of labyrinthitis.  Nonetheless, as noted 
above, 30 percent is the maximum rating available under 
Diagnostic Code 6204.

Possible higher evaluations are available under Diagnostic 
Code 6205 for Meniere's syndrome-a condition manifested, in 
part, by vertigo.  See 38 C.F.R. § 4.87 (Diagnostic Code 
6205).  However, as documented in a November 2006 VA 
examination report, the Veteran has no history of Meniere's 
disease.  Significantly, he is not service connected for that 
condition.  Accordingly, there is no basis for the assignment 
of a higher evaluation under the rating schedule during any 
stage of the claim.

Although a rating in excess of 30 percent is not warranted, 
tinnitus aurium is part of the Veteran's service-connected 
right ear disability.  Diagnostic Code 6260 provides for a 
maximum 10 percent schedular rating for recurrent tinnitus.  
38 C.F.R. § 4.87.  A note following the criteria states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Id.

The evidence of record does not indicate that the Veteran's 
dizziness or staggering is caused by tinnitus.  Thus, a 
separate evaluation for tinnitus may potentially be 
warranted.  VA examinations in June 2003, October 2003, and 
two examinations in November 2006, show that the Veteran 
experiences tinnitus either intermittently, nearly all the 
time, or constantly.  In contrast, no history of tinnitus was 
documented in VA examination reports dated in April 2007 and 
December 2007.  When reasonable doubt is resolved in the 
Veteran's favor, the evidence supports a finding that the 
Veteran experiences recurrent tinnitus as a result of his 
service-connected right ear disability.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, the Veteran is 
entitled to a separate evaluation for recurrent tinnitus 
under Diagnostic Code 6260.  The maximum 10 percent rating is 
warranted for the entire period of the claim.

Right Ear Hearing Loss

The Veteran asserts that he is deaf in his right ear and, in 
general, his ability to hear is worsening.  He states that 
his hearing loss affects all areas of his life.  The Veteran 
contends that a rating in excess of the 10 percent rating 
currently assigned is warranted.

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  Given the 
results of testing identified below, these provisions are not 
applicable in the Veteran's case.

In the Veteran's case, he is service connected for impaired 
hearing in only his right ear.  In order to determine the 
percentage evaluation from Table VII in cases such as this, 
the non-service-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 
§ 3.383.  38 C.F.R. § 4.85(f).  Section 3.383 pertains to 
special consideration for paired organs.  It was amended 
during the pendency of the claim.  See 69 Fed. Reg. 48148-50 
(Aug. 9, 2004).  Compensation is payable for certain 
combinations of service-connected and non-service-connected 
disabilities as if both disabilities were service connected, 
provided the non-service-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a) (2008).  Effective December 6, 2002, the provision 
applies when hearing impairment in one ear is compensable to 
a degree of 10 percent or more as a result of service-
connected disability and hearing impairment as a result of 
non-service-connected disability meets the provisions of 
§ 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

Section 3.385 states that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Audiometric testing was conducted at VA audiological 
examinations in June 2003, November 2006, April 2007, and 
December 2007.  At each examination, hearing impairment in 
the Veteran's non-service-connected left ear met the 
provisions of 38 C.F.R. § 3.385.  There is no indication in 
the record that the Veteran's left ear hearing loss is the 
result of his own willful misconduct.  Additionally, the 
Veteran's service-connected right ear hearing loss is 
compensable to a degree of at least 10 percent.  Therefore, 
the provisions of 38 C.F.R. § 3.383 apply and compensation is 
payable as if the left ear is also service connected.

In each instance of testing the Veteran's right ear at the VA 
examinations, it was documented that the puretone threshold 
average was more than the highest listed average in Table VI 
of 98 and that the speech recognition score was zero during 
each examination.  He was diagnosed either with profound 
sensorineural hearing loss or complete deafness in the right 
ear.  Thus, the Veteran has had level XI hearing impairment 
in the right ear throughout the claim process.  

The VA audiological examination in June 2003 showed a 
puretone threshold average of 41.25 for the left ear.  The 
Maryland CNC speech recognition score for the left ear was 96 
percent.  Based on those results with the utilization of 
Table VI, the Veteran had level I hearing impairment in the 
left ear.  Applying the results to Table VII with level XI 
hearing impairment in the right ear, a 10 percent rating is 
warranted for hearing loss based on that examination.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100).  Thus, a higher 
rating is not assignable at that stage of the claim.  In 
October 2003, a VA ear examination was conducted, but test 
results were not fully reported.  However, a speech 
recognition score of 100 percent was listed for the left ear 
indicating that left ear hearing loss was no worse than in 
June 2003 when the score was 96 percent.

In November 2006, further VA audiological examination results 
documented a puretone threshold average of 48.75 for the left 
ear and the Maryland CNC speech recognition score was 84 
percent.  Based on those results with the utilization of 
Table VI, the Veteran had level II hearing impairment in the 
left ear at that time.  Applying the results to Table VII 
with level XI hearing impairment in the right ear, a 10 
percent rating is warranted for hearing loss based on the 
November 2006 VA examination.  Thus, a higher rating is also 
not assignable at that stage of the claim.

Audiometric test results from the April 2007 VA audiological 
examination showed a puretone threshold average of 50 and a 
Maryland CNC speech recognition score of 76 percent for the 
left ear.  Based on those results with the utilization of 
Table VI, the Veteran had level IV hearing impairment in the 
left ear at that time.  Applying the results to Table VII 
with level XI hearing impairment in the right ear, a 
30 percent rating is warranted for hearing loss based on the 
that VA examination which was conducted on April 23, 2007.  
Further VA audiological examination in December 2007 
documented similar results.  Puretone threshold average for 
the left ear was 48.75 and the Maryland CNC speech 
recognition score was 72 percent resulting in level IV 
hearing impairment in the left ear.  Thus, a 30 percent 
rating is warranted for hearing loss based on that 
examination as well.  Accordingly, a 30 percent rating is 
warranted for hearing loss from April 23, 2007-when the 
evidence shows that the Veteran's hearing loss worsened.  
This is so even though the Veteran is not service connected 
for hearing loss in the left ear because 38 C.F.R. § 3.383 
allows for compensation to be paid as if both ears are 
service connected.

Skin

The Veteran's service-connected tinea pedis, tinea manuum, 
and onychomycosis of the toenails and fingernails have been 
historically evaluated as 10 percent disabling under 
Diagnostic Code 7813 for dermatophytosis and in turn as 
analogous to eczema under Diagnostic Code 7806.  Prior to the 
Veteran's claim for an increase, and effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluating disabilities involving the skin.  67 Fed. 
Reg. 49590-99 (July 31, 2002).  Because the Veteran filed his 
claim after the changes to the criteria were made effective, 
the former criteria are no longer applicable and only the 
revised criteria are relevant when evaluating the Veteran's 
disability.  (A second revision was made effective from 
October 23, 2008, relating to the criteria for rating scars, 
but this amendment applies only to applications for benefits 
received on or after October 23, 2008.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  A claimant may request review under the 
amendment, but no such request has been received.  Id.)

The applicable version of Diagnostic Code 7813 provides that 
dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805) or dermatitis (Diagnostic Code 7806) 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(Diagnostic Code 7813) (2008).  In the Veteran's case, he is 
not service connected for a skin condition affecting the 
head, face, or neck.  Additionally, the evidence does not 
show that the disability results in scarring.  Instead, the 
evidence reflects symptoms involving rashes and observable 
fungal infections.  Thus, an evaluation as analogous to 
dermatitis is appropriate.

The applicable version of Diagnostic Code 7806 pertains to 
the evaluation of dermatitis or eczema.  Under that 
diagnostic code, a noncompensable rating is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed area is affected, and; no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2008).

A review of the record shows that the Veteran has been 
treated for onychomycosis of the toenails at the VAMC in 
Lexington.  Although previous VA treatment records document 
treatment for fungus affecting the hands and fingernails, the 
Veteran has not been treated for tinea manuum or 
onychomycosis of the fingernails during the pendency of the 
claim.  VA records document intermittent dermatological 
treatment but the treatment has pertained to areas of the 
body other than the hands and feet.

The Veteran underwent a VA physical examination in June 2003 
to, in part, address this claim.  On examination, there were 
no signs of tinea pedis or fungal infections of the fingers.  
There was a substantial infection of the toenails and toenail 
region bilaterally.  The examiner diagnosed the Veteran with 
a history of dermatophytosis in remission.  There was no 
indication that the Veteran was using anything other than 
topical therapy to treat the infections.  The examiner did 
not comment on the percentage of the Veteran's body that was 
affected by the fungal infection.

In November 2006, the Veteran underwent further VA 
examination in connection with the claim.  He reported that 
he was having no problems with his hands or fingernails.  He 
was not receiving treatment but he was experiencing scaling 
and itching of his feet and toes.  Examination of the feet 
revealed that the Veteran's toes were scaly, red, and 
edematous.  The examiner diagnosed the Veteran with bilateral 
tinea pedis and tinea unguium.  She stated that the hands and 
fingernails were clear.  A figure for percentage of the body 
affected was not provided.

Another VA examination of the skin was conducted in December 
2007.  It was noted that there had been no treatment for the 
skin conditions in the past twelve months.  Diagnoses of 
bilateral tinea pedis and onychomycosis were provided.  
Significantly, the examiner provided the percentage of area 
affected by the service-connected skin conditions.  The 
examiner stated that less than 5 percent of the Veteran's 
total body area was affected.  Because there were no signs of 
tinea or onychomycosis on either hand, the examiner stated 
that zero percent of exposed areas were affected.

In consideration of the evidence of record, it has not been 
shown that the Veteran's skin conditions have required the 
use of any systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any stage of the claim.  That 
type of treatment has not been referenced in the treatment 
records and the Veteran has not otherwise indicated that he 
has used systemic therapy.  Without evidence of a least 
intermittent systemic therapy, even a 10 percent rating is 
not warranted under Diagnostic Code 7806.  Likewise, when 
less than 5 percent of the entire body is affected by the 
skin condition, as has been the case here, no more than a 
noncompensable rating is for assignment.  The December 2007 
VA examination is probative to this aspect of the rating 
criteria as the examiner who conducted the examination of the 
skin explicitly commented on the percentage of the Veteran's 
body that was affected by the service-connected disability.  
It does not appear from the prior reports that any larger 
area of the body was affected during the examinations in June 
2003 and November 2006.  Notably, the Veteran has not 
indicated that his skin conditions flare-up during a certain 
time of the year or as the result of some other trigger.  
Accordingly, the December 2007 examination is adequate for 
evaluating the disability and a remand for further 
examination is not necessary.  In light of the evidence 
reflecting that the Veteran's service-connected skin 
conditions have been no more than noncompensably disabling, a 
rating in excess of 10 percent is not warranted.  

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's disabilities have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  In regards to hearing 
loss, the VA examination reports describe the effects of the 
Veteran's hearing impairment on his daily life.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the 
VA examiners that the Veteran has trouble hearing all the 
time and there is no specific situation where he has greater 
difficulty hearing.  Such an effect does not take the 
Veteran's case outside the norm as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  
Without sufficient evidence reflecting that the Veteran's 
disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the 
following awards should be made:  an evaluation of 40 percent 
for his service-connected spine disability prior to December 
31, 2007; a separate 10 percent rating for service-connected 
tinnitus; and a 30 percent rating for service-connected right 
ear hearing loss from April 23, 2007.  No other higher or 
separate evaluations are warranted for the four increased 
rating claims.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against other higher or separate ratings, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B. Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as sensorineural hearing loss 
and arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

Left Ear Hearing Loss

The Veteran asserts that the same in-service incident that 
caused his right ear hearing loss also caused his left ear 
hearing loss.  A March 1957 service record documents that the 
Veteran was exposed to a blast concussion in 1944 that caused 
deafness in his right ear.  There are no relevant official 
records from the time period of the blast.  The Veteran 
states that dynamite blew up accidentally during training and 
he was nearby when it happened.  He contends that left ear 
hearing loss resulted from the dynamite blast and that 
service connection is warranted.

One theory that the Veteran has set forth is that he had 
hearing loss prior to military service and that the 
disability was aggravated therein.  The law and regulations 
provide that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment; or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).  Thus, there is a rebuttable presumption of 
soundness unless a condition is noted at entry.  VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The entrance examinations for each of the three periods of 
active service were normal regarding hearing.  Whispered 
voice testing was 20/20 in October 1939, 15/15 in March 1948, 
and 15/15 in May 1953.  Additionally, there was no report by 
the Veteran that he had left ear hearing loss during one of 
those examinations or at any other point during military 
service.  The Veteran first contended that his left ear 
hearing loss preexisted service in October 2007 but he 
submitted no other evidence in support of that contention.  
Based on the evidence contained in the service records, the 
Board does not find that a pre-existing hearing loss 
condition was noted upon entrance into any period of active 
military service.  Accordingly, the presumption of soundness 
applies to the Veteran's claim.  The Board does not find that 
the Veteran's new assertion approximately 50 years after his 
separation from service constitutes clear and unmistakable 
evidence to rebut the presumption of soundness.  Thus, 
service connection is not warranted for left ear hearing loss 
on the basis of a theory of aggravation of a preexisting 
condition.

The only reference to left ear hearing loss in the service 
records is on the Veteran's August 1957 separation 
examination report.  The audiometric testing section of the 
report indicated that there was significant hearing loss in 
the left ear and that the right ear was normal.  However, 
given that another section of the report refers to deafness 
in the right ear, and that only right ear hearing loss is 
noted elsewhere in the service records, the aspect of the 
separation examination report reflecting left ear hearing 
loss was clearly made in error.

The recent evidence of record reflects that the Veteran has 
sensorineural hearing loss in the left ear.  As noted in the 
previous section pertaining to right ear hearing loss, the 
evidence shows that the Veteran currently has hearing 
impairment in the left ear for VA purposes.  See 38 C.F.R. 
§ 3.385.  Given the evidence of a current left ear hearing 
loss disability, service connection may be warranted if the 
evidence shows that the current disability is attributable to 
the Veteran's active military service, including to the in-
service dynamite blast.  See, e.g., Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Several VA examiners have commented on the possible 
relationship between the Veteran's current left ear hearing 
loss and his military service.  In June 2003, a VA examiner 
gave the opinion that the Veteran's hearing loss is obviously 
due to the explosion while he was in the service and the 
hearing loss was made worse as a result of a stapedectomy.  
The examiner was not clear as to whether she was referring to 
the right ear hearing loss that was already service connected 
or hearing loss in both ears.  The examiner did state that 
there were several test results in service documenting that 
he did have left ear hearing loss.  However, this statement 
of medical history is inaccurate as hearing was routinely 
normal in the left ear during service.  Because the opinion 
of the June 2003 examiner was based on a medical history that 
was not accurate, it has no probative value even if she was 
in fact referring to left ear hearing loss.

An October 2003 VA examiner found that the Veteran's left ear 
hearing loss was becoming progressively worse as he aged and 
that it was consistent with presbycusis.  He also stated that 
the Veteran's ability to compensate for his right ear hearing 
loss was significantly decreased as his age-related 
presbycusis was progressive.  Although this examiner implied 
that the Veteran's left ear hearing loss was merely the 
result of aging, the examiner did not directly address the 
origin of the hearing loss, only that it was becoming worse 
as the Veteran aged.  Thus, the opinion is equivocal at best.

The most probative medical nexus opinion was provided by the 
April 2007 VA examiner.  She noted that she carefully 
reviewed the claims file and she provided a detailed medical 
history that was consistent with the evidence in the claims 
file.  It was noted that right ear deafness was documented 
during service but there was no mention of left ear hearing 
loss.  In May 1958, within one year of separation from 
service, the Veteran had normal hearing in the left ear.  
When the Veteran was seen for the stapedectomy of the right 
ear in 1967, multiple hearing tests demonstrated normal 
hearing in the left ear at all test frequencies.  The 
examiner noted left ear hearing loss was not documented until 
a February 1977 VA examination was conducted where the 
Veteran had a mild to moderate hearing loss in the high 
frequencies.  The examiner commented that the Veteran's 
claims file clearly shows that the current left ear hearing 
loss did not develop while he was in service.  She stated 
that the Veteran had normal hearing on the left for at least 
ten years after discharge and that left ear hearing loss was 
not initially documented until February 1977 which was twenty 
years after military discharge.  The examiner indicated that 
hearing loss that is the result of acoustic trauma is 
instantaneous and does not develop over time.  Therefore, it 
was the examiner's opinion that the Veteran's current left 
ear hearing loss was not caused by or a result of noise 
trauma while in the military.

Based on the evidence of record, and in particular the April 
2007 VA examiner's medical opinion, the Board finds that the 
Veteran does not have left ear hearing loss that is 
attributable to his active military service.  The examiner's 
opinion is persuasive as it has support in the record.  The 
evidence indicates that the Veteran had significant right ear 
hearing loss shortly after the in-service dynamite blast.  In 
contrast, left ear hearing loss was not documented by hearing 
tests through 1967 and left ear hearing loss was not 
initially seen until 1977-over thirty years after the 
dynamite blast took place.  The April 2007 VA examiner's 
opinion is more probative than the Veteran's lay opinion on 
the matter as there is no indication that he has the 
requisite medical training or expertise to provide a similar 
opinion concerning the etiology of his current left ear 
hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In view of this evidence, service 
connection for left ear hearing loss is not warranted on a 
direct basis.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree in the left ear within one year of the 
Veteran's separation from military service.  As noted above, 
a May 1958 hearing test that was conducted within one year of 
separation did not reveal left ear hearing loss.  
Additionally, high frequency hearing loss was first 
documented in 1977, which was nearly twenty years after 
service.  Thus, service connection is not warranted for left 
ear hearing loss on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Right Leg Disability

The Veteran claimed service connection for a bilateral leg 
disability primarily as a result of service-connected 
lumbosacral strain with arthritis of the thoracic and lumbar 
spine.  By a May 2008 rating decision, service connection was 
granted for piriformis syndrome and radiculopathy of the left 
lower extremity.  The claim of service connection remains on 
appeal with respect to the right leg.

There is some question as to whether the claim is an original 
claim of service connection or a petition to reopen a 
previously denied claim.  The Veteran previously filed claims 
of service connection for shortening of the right lower 
extremity and the claims were denied because the shortening 
was a congenital deformity.  Given the Veteran's statements 
in the present case, he appears to be referring to a possible 
disability of the right leg other than a disability 
pertaining to the length of the lower extremity.  That is, he 
is contending that a separate disability affecting his right 
leg developed as a result of his service-connected low back 
disability.  Thus, the Veteran's claim is a new claim for 
service connection, which is how it was characterized by the 
RO.

A review of the evidence of record does not reveal that the 
Veteran has a right leg disability.  At a June 2003 VA 
physical examination, the Veteran had nearly full range of 
motion of his right knee and the examiner did not provide a 
diagnosis pertaining to the right leg.  It was noted in the 
report that a previous VA examination of the right knee was 
also normal.  VA treatment records obtained in connection 
with the claim are negative for treatment of a right leg 
disability.  Although an August 2004 record included 
degenerative joint disease of the knees as part of the 
Veteran's past medical history, there is no indication when 
and where such a diagnosis was made.  Previous VA treatment 
records do not contain such a diagnosis and there is no x-ray 
report of record showing degenerative joint disease of the 
right knee.  In September 2005, x-rays were taken of the 
lower extremities primarily to determine the length of the 
legs.  Degenerative joint disease was not indicated in the 
report at that time.  

In April 2007, the Veteran underwent further VA examination 
specifically to address his bilateral leg claim.  The 
examination revealed problems primarily affecting the left 
hip and leg.  In fact, the Veteran denied any problems with 
the right leg or knee at the examination and reported to the 
examiner that he was only claiming conditions on the left 
side.  The examiner stated that there were no complaints 
involving the right leg and so there was no diagnosis.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  The evidence reflects that the Veteran does 
not have a right leg disability.  Although he initially 
claimed service connection for a bilateral leg disability, 
the Veteran indicated at the April 2007 examination that his 
problems were only on the left side.  The examiner concluded 
that there was no diagnosis of a right leg disability.  The 
findings in the April 2007 report are probative as the 
examination was conducted in order to determine whether the 
Veteran in fact has a right leg disability.  The August 2004 
note of a history of degenerative joint disease of the knees 
is less probative as it has no support in the other evidence 
of record.  In the absence of proof of current disability, 
the claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a right leg disability is not warranted on 
either a direct or secondary basis.

Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for left ear hearing loss and a 
right leg disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).  Even so, the Board notes that 
the Veteran is ultimately entitled to compensation for the 
effects of his left ear hearing loss given the Board's 
application of 38 C.F.R. § 3.383 when it addressed the 
evaluation of right ear hearing loss in the previous section.

C. Petition to Reopen a Previously Denied Claim

The Veteran asserts that he developed heart disease as a 
result of active military service.  He states that he had 
chest pains and shortness of breath in service.  The Veteran 
believes that his current heart disease is related to those 
symptoms.  Thus, he contends that service connection is 
warranted for heart disease.

The Veteran originally filed a claim of service connection 
for heart disease in April 1946.  The claim was denied by an 
August 1946 rating decision and again in February 1951.  The 
Veteran filed additional claims in December 1957.  A claim 
pertaining to heart disease was deemed to be included and it 
was denied.  Thereafter, the Veteran appealed to the Board.  
By an April 1959 decision, the Board denied the claim of 
service connection for heart disease, to include rheumatic 
heart disease.  The April 1959 Board decision is final.  
38 U.S.C. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956).  In 
October 2002, the Veteran petitioned to reopen his claim of 
service connection for heart disease.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156 was revised, effective 
October 6, 2006, but the changes affect only those claims 
where new service department records are obtained.  71 Fed. 
Reg. 52455-57 (Sept. 6, 2006).  The definition of new and 
material evidence in 38 C.F.R. § 3.156(a) remains the same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the April 1959 Board 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In the 
course of adjudicating the claim, the RO reopened the claim 
but ultimately denied the claim on the merits.

The evidence of record at the time of the April 1959 decision 
included:  service treatment records; a VA examination 
report, dated in May 1958; and applications and statements 
from the Veteran.

In denying the claim in April 1959, the Board found that 
heart disease had not been shown by evidence in the service 
records or during the May 1958 VA examination.  The claim was 
ultimately denied because the Board determined that there was 
no current disability.  In light of the prior final decision, 
the claim could be reopened with the submission of new and 
material evidence that pertains to the current disability 
element of a service connection claim.

Since the April 1959 Board decision, a significant amount of 
new evidence has been added to the record.  The new evidence 
includes VA treatment records and examination reports that 
reflect current disability involving the heart.  A June 2003 
VA examination report contains a diagnosis of coronary artery 
disease, status-post myocardial infarction.  The Veteran 
reported that he experiences occasional chest pain.  The 
evidence shows that he had coronary artery bypass graft 
surgery in approximately July 1994.  Additionally, the 
medical records document a history of hypertension.

The above information is significant because it shows that 
the Veteran has heart disease.  Therefore, the Board finds 
that the additional evidence constitutes new and material 
evidence in connection with the Veteran's claim of service 
connection for heart disease.  It is new because the evidence 
was not previously before VA decision makers.  It is also 
material because it is supporting evidence of the current 
disability element of a service connection claim.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  In 
light of the finding that the claim should be reopened, the 
Board will address the Veteran's underlying claim of service 
connection for heart disease in the remand section following 
the decision.


ORDER

A 40 percent rating for lumbosacral strain with arthritis of 
the thoracic and lumbar spine is granted prior to December 
31, 2007, subject to the laws and regulations governing the 
payment of monetary awards.

A rating in excess of 40 percent for lumbosacral strain with 
arthritis of the thoracic and lumbar spine is denied.

A rating in excess of 30 percent for residuals of a 
stapedectomy and labyrinthitis is denied.

A separate 10 percent rating for recurrent tinnitus is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Prior to April 23, 2007, a rating in excess of 10 percent for 
right ear hearing loss is denied.

A 30 percent rating for right ear hearing loss is granted, 
effective April 23, 2007, subject to the laws and regulations 
governing the payment of monetary awards.

A rating in excess of 10 percent for tinea pedis, tinea 
manuum, and onychomycosis of the toenails and fingernails is 
denied.

Service connection for left ear hearing loss is denied.

Service connection for a right leg disability is denied.

The Veteran's claim of service connection for heart disease 
is reopened; to this limited extent, the appeal of this issue 
is granted.


REMAND

The Board finds that further development is necessary 
regarding the claims of service connection for a right pelvic 
disability and heart disease.

The Veteran claimed that he has a bilateral pelvic disability 
that was caused or made worse by his service-connected 
lumbosacral strain with arthritis of the thoracic and lumbar 
spine.  He was awarded service connection for piriformis 
syndrome and radiculopathy on the left side in May 2008.  

X-rays taken in January 2001 at the Lexington VAMC show that 
the Veteran has degenerative arthritis of the hips.  Although 
the Veteran has been examined by VA on multiple occasions, an 
examiner has yet to comment specifically on the matter of the 
Veteran's right hip arthritis and its relationship, if any, 
to his service-connected spine disability.  Therefore, on 
remand, the Veteran should be scheduled for a VA examination 
of his right pelvic area to identify any current 
disabilities.  Additionally, a VA medical opinion should be 
requested to address whether any identified disability was 
caused or made chronically worse by the Veteran's service-
connected lumbosacral strain with arthritis of the thoracic 
and lumbar spine.  See 38 C.F.R. § 3.310 (2006).

Similarly, although current heart disease has been shown on 
VA examination, an examiner has yet to comment specifically 
on the matter of the Veteran's coronary heart disease and 
other heart problems and their relationship, if any, to his 
active military service.  The Veteran's service treatment 
records contain generally negative heart examinations.  
However, he was treated for tachycardia and nervousness in 
December 1944.  On remand, the Veteran should be scheduled 
for a VA examination in order to identify his current heart 
disease and to obtain a medical opinion that addresses 
whether he has heart disease that is related to his in-
service tachycardia or otherwise attributable to his active 
military service.

The medical records concerning the July 1994 bypass surgery 
are not of record.  The Veteran should be sent a letter 
asking him to identify the facility where the surgery took 
place.  Records of the surgery should be requested if the 
Veteran provides sufficient information to do so.

It appears that the Veteran continues to receive regular 
treatment at the Lexington VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a letter to the Veteran asking 
him to identify the facility where the 
July 1994 bypass surgery took place.  Ask 
him to submit any relevant records that 
he possesses that were produced by the 
facility.  Request the relevant records 
if the Veteran responds with sufficient 
information.

2.  Obtain the Veteran's more recent 
treatment records (since November 2008) 
from the Lexington VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
examination of his right pelvic area.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal. See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the Veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should identify any 
current right pelvic or hip disability 
and confirm that the Veteran has 
arthritis of the right hip.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
Veteran has a right pelvic or hip 
disability that was caused or made 
chronically worse by his service-
connected lumbosacral strain with 
arthritis of the thoracic and lumbar 
spine.  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  An opinion 
should be provided for each identified 
disability.

4.  Schedule the Veteran for a VA heart 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify any current 
heart disease.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has current heart disease that is 
related to his active military service, 
particularly the December 1944 treatment 
for tachycardia and his stated in-service 
complaints of chest pain and shortness of 
breath.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  An opinion 
should be provided for each identified 
heart disease.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a right pelvic disability 
and heart disease.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


